Opinion filed January 13, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00312-CR
                                        __________

                   RODOLFO HUMBERTO ROCHA, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 19th District Court

                                   McLennan County, Texas

                             Trial Court Cause No. 2009-1584-C1


                            MEMORANDUM OPINION
                                   On Court’s Plenary Power
       Rodolfo Humberto Rocha’s response to our letter of November 16, 2010, arrived the
same date we dismissed his appeal for want of jurisdiction. In the interest of justice and pursuant
to our plenary power under TEX. R. APP. P. 19.1, we will address the issues he raises in his
response.
       Appellant contends that he is not perfecting an appeal from the February 22, 2010
judgment revoking his community supervision and imposing a sentence of confinement for ten
years but perfecting an appeal from the denial of his TEX. CODE CRIM. PROC. ANN. art. 11.072
(Vernon 2005) petition for writ of habeas corpus. However, his notice of appeal states that he is
appealing “from said judgment and imposition of sentence.” Moreover, Article 11.072 is not
applicable in this situation where community supervision has been revoked.
       Each of appellant’s contentions have been considered, and all are overruled.


                                                    PER CURIAM


January 13, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                               2